Citation Nr: 1721624	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-24 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for left below the knee amputation residuals.  

2.  Entitlement to service connection for a right knee disorder to include total knee replacement residuals.  

3.  Entitlement to service connection for a right lower extremity disorder to include muscle and tendon injury.  

4.  Entitlement to service connection for a right lower extremity neurological disorder to include right foot peripheral neuropathy.  

5.  Entitlement to service connection for a left lower extremity neurological disorder to include peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1954 to September 1956.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Seattle, Washington, Regional Office (RO) which denied both service connection for left leg amputation residuals, right knee replacement residuals, right lower extremity muscle spasm with muscle and tendon damage, right foot peripheral neuropathy, and left lower extremity peripheral neuropathy and an increased disability evaluation for the Veteran's eczema with tinea manuum, onychomycosis (tinea unguium), and dermatophytosis pedis.  In June 2016, the Board advanced the Veteran's appeal on the docket on its own motion.  In August 2016, the Board granted a 60 percent evaluation for the Veteran's skin and nail disability and remanded the remaining issues to the Agency of Original Jurisdiction (AOJ) for additional action.  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  



REMAND

Left Below the Knee Amputation Residuals

The report of a December 2016 examination conducted for VA relates that the examiner concluded that "the most likely cause of his [left below the knee] amputation to be from complication of diabetes."  The physician opined that: "[t]here is no question that there was a fungal infection present and it was treated with oral antifungal medication;" "there is no convincing evidence that persistent severe fungal infection occurred and involved the left foot to ultimately result in a non-healing ulcer;" "[w]hat is more plausible is that the Veteran had long-standing diabetes with complication of Charcot foot, peripheral neuropathy, history of ingrown left toenail, and peripheral vascular disease;" "[t]here likely was continued waxing and waning fungal infection involving the feet and other parts of the body as can occur when diabetes is not well-controlled;" "[t]he fungal infection (old or new) is a minor part regarding his overall leg amputation history;" and "[u]timately, it was his bad diabetes that lead to a non-healing foot ulcer that progressed to bacteremia (not systemic fungal) infection as evidence by correct treatment with IV antibiotic for a methicillin sensitive staph aureus bacteria."  

The Board is unable to discern what the phrase "a minor part regarding his overall leg amputation history" denotes and whether or not the examiner found that the infection which ultimately necessitated the Veteran's left below the knee amputation was etiologically related to the service-connected skin and nail disability.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA evaluation is necessary to determine the relationship, if any, between the Veteran's service-connected eczema with tinea manuum, onychomycosis (tinea unguium), and dermatophytosis pedis and his left below the knee amputation residuals.  

Clinical documentation dated after September 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Right Lower Extremity and Left Lower Extremity Disorders

The Veteran contends that service connection for right total knee replacement residuals, a right lower extremity muscle and tendon disability, right foot peripheral neuropathy, and left lower extremity peripheral neuropathy is warranted as the claimed disorders were incurred secondary to his left below the knee amputation residuals.  The issues of service connection for the claimed right lower extremity and left lower extremity disorders are inextricably intertwined with the issue of service connection for left below the knee amputation residuals.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his left below the knee amputation residuals, right knee disorder, right lower extremity muscle and tendon disability, and right lower extremity and left lower extremity peripheral neuropathy since September 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that provided after September 2016.  

3.  After completion of directive #1-#2, schedule the Veteran for a VA examination conducted by the appropriate physician to assist in determining the cause of the Veteran's left below the knee amputation and its relationship, if any, to the Veteran's service-connected disorders.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide opinions as to:

(a)  whether it is at least as likely as not (50 percent probability or greater) that the infection which necessitated the Veteran's left below the knee amputation had its onset during active service or was related to any incident of service?  

(b)  whether it is at least as likely as not (50 percent probability or greater) that the infection which necessitated the Veteran's left below the knee amputation was due to eczema with tinea manuum, onychomycosis (tinea unguium), and dermatophytosis pedis and/or the Veteran's other service-connected disabilities? 

Service connection is in effect for eczema with tinea manuum, onychomycosis (tinea unguium), and dermatophytosis pedis, right wrist degenerative joint disease, and right hand nerve damage.  

4.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then return the case to the Board.  

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).  

